Hawkins, Justice.
Beginning with the decision in Gulf Paving Co. v. City of Atlanta, 149 Ga. 114 (99 S. E. 374), this court has held that, where the question presented for decision requires only an application of unquestioned and unambiguous provisions of the State or Federal Constitution to a given state of facts, jurisdiction of such cases is in the. Court of Appeals, and not in this court, and has therefore transferred such cases to the Court of Appeals. See, in this connection, McGill v. State of Georgia, 209 Ga. 282 (71 S. E. 2d 548); Jackson v. State, 203 Ga. 570 (47 S. E. 2d 588); Gaines v. State, 205 Ga. 210 (52 S. E. 2d 847); Boyett v. State, 205 Ga. 370 (53 E. E. 2d 919); Robinson v. State, 209 Ga. 48 (70 S. E. 2d 514); Suttles v. Hill Crest Cemetery, 209 Ga. 160 (71 S. E. 2d 217); Jones v. Chandler, 209 Ga. 498 (74 S. E. 2d 4); Giles v. State, 212 Ga. 465 (93 S. E. 2d 739); Perkins v. Hattiesburg Brick Work, 212 Ga. 804 (96 S. E. 2d 361), and cases therein cited. The present case comes within that class, and it is

Transferred to the Court of Appeals.


All the Justices concur. Duckworth, C. J., Head, Candler and Hawkins, JJ., concur specially.